12/07/2021


       IN THE SUPREME COURT OF THE STATE OF MONTANA                                  Case Number: DA 21-0402
                     CAUSE NO. DA 21-0402

THOMAS MANN POST NO. 81 OF
THE AMERICAN LEGION,
DEPARTMENT OF MONTANA, a
Montana public benefit corporation, and
the TOWN OF CULBERTSON, a
political subdivision of the State of
Montana,                                         ORDER GRANTING APPELLEE
                                                    AMERICAN LEGION’S
            Plaintiffs, Counterdefendants,             MOTION FOR
            and Appellees,                          EXTENSION OF TIME
       v.
KNUDSEN FAMILY LIMITED
PARTNERSHIP,
            Defendant, Counterclaimant,
            and Appellant.

      Upon consideration of the unopposed motion of seeking an extension of time

filed by Plaintiff/Counterdefendant/Appellee Thomas Mann Post No. 81 of the

American Legion, Department of Montana (the “Legion”) and for good cause,

Plaintiff/Counterdefendant/Appellee Legion’s Motion for a 30-day extension of

time to file its response brief is GRANTED. Plaintiff/Counterdefendant/Appellee

Legion’s response brief shall be filed on or before January 17, 2022.

              ELECTRONICALLY SIGNED AND DATED BELOW




                                                                         Electronically signed by:
                                             1                              Bowen Greenwood
                                                                        Clerk of the Supreme Court
                                                                             December 7 2021